DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6-7, 10-14, 17-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiele (US 7648461) in view of Walker et al. (US 5123417; hereinafter Walker), Hyun (US 2010/0145195), and Koch et al. (US 2014/0098049; hereinafter Koch).
Thiele shows a three-dimensional color ultrasound imaging system and method, with a user interface including: a processing unit (ultrasound unit 12 including image 
The processor is configured to determine a second region including the first region within the UI region, and update the vector Doppler image to represent vector information corresponding to the second region among the vector information corresponding to the motion of the object (user manipulates touch screen controls to change how blood flow is displayed to the user, in different colors, scale, etc. When the user interacts with the touch screen, the processor thus determines where on the 
Furthermore, the second region is determined with reference to a center of the UI (user interacts with touch screen to select new options, and thus the processor necessarily determines the second with reference to a center of the UI, as the touch screen necessarily includes a center and the processor may determine where on the touch screen the user is touching; column 10, line 50-column 12, line 30).
The processor is configured to determine vector information not corresponding to the second region among the vector information corresponding to the motion of the object, and remove the determined vector information from the vector Doppler image when the vector Doppler image is updated (filtering out data that is not of interest, column 11, lines 14-30; column 14, lines 40-60).
Also, a three-dimensional volume of data is acquired, which encompasses operating an electronic transducer array to transmit ultrasound signals in a plurality of directions and receive ultrasound signals in a plurality of directions (column 6, line 63-column 7, line 7); mapping the vector information to colors, corresponding to velocity and direction (color imaging; column 12, lines 8-30); setting a region of interest and performing filtering on the region of interest (focus control 140, which changes transmit focus to reposition acoustic depth of the color focal zone, is considered to set a region of interest; it should be noted that the region of interest would be set in some respect to the center of the user interface; column 11, lines 10-30; see also typical measurement and trackball controls 112 in Figure 5).

Thiele also fails to show the first user interface comprises a first region corresponding to an ultrasound image, and a second region corresponding to a graphic user interface, wherein the graphic user interface is circular and of a touch type.
Thiele also fails to show the processor is further configured to determine the center angle as a first angle when a distance between a center of the second region and the position of the third region is a first distance and to determine the center angle as a second angle larger than the first angle when the distance is a second distance smaller than the first distance.
Walker discloses a method and apparatus for displaying ultrasonic data.  Walker teaches performing a filtering process upon the vector Doppler image so as to filter out unselected vector information other than the vector information corresponding to the second region of interest from among the formed vector information (column 10, line 65-
Hyun disclose a hand-held ultrasound system.  Hyun teaches that the first user interface comprises a first region corresponding to a vector Doppler image, and a second region corresponding to a graphic user interface, wherein the graphic user interface is circular and of a touch type.  Also, a second input which selects a region of interest within the second region.  The input device comprises a touch screen, the second input is a touch input touching a third region within the second region, the second region of interest is a sector region within the second region, and the processor is configured to determine the second region of interest so that the sector region 
Koch discloses systems and methods for touch based input on ultrasound devices.  Koch teaches the processor is further configured to determine the center angle as a first angle when a distance between a center of the second region and the position of the third region is a first distance and to determine the center angle as a second angle larger than the first angle when the distance is a second distance smaller than the first distance (set angle based on user touching the touch screen display with fingers distanced, as the user moves fingers on the touch screen display the angle is changed, [0038]; see also [0031]-[0032], [0037]; Figures 3A-3B).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Thiele to provide a user interface in the shape of a circle and to set a region of interest on the circle as taught by Walker in order to allow the user to control the displayed ultrasound data depending on the user’s preference.  It should be noted that the user’s selection will update the displayed image with the user’s selected data, filtering/removing other data which the user does not desire to be displayed (color range is remapped based on user selection, and the display is then updated to enhance the desired feature on the display corresponding to the user’s selection; column 10, line 65-column 11, line 23).  The use of such a "color wheel" is well known in the art as illustrated by Walker for displaying blood flow data, and provides the user with an easy to understand display of the data.

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Thiele, Walker, and Hyun to determine the angle based upon the distance of the touch input regions as taught by Koch, in order to provide the operator with a touch type input which is easily operated and visually distinguishable, to allow the operator a simplified and intuitive control over the system (see also Koch, [0017]).

Claims 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiele (US 7648461) in view of Walker et al. (US 5123417; hereinafter Walker), Hyun (US 2010/0145195), and Koch et al. (US 2014/0098049; hereinafter Koch) as applied to claims 1 and 12 above, and further in view of Yamazaki (US 5622174).
Thiele fails to show that the processor is configured to represent an arrow and a color corresponding to the vector information of the second region, on the vector Doppler image.

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Thiele, Walker, Hyun, and Koch to display the vector data in arrow form as taught by Yamazaki, as the arrows will provide an indicator to the user which is more intuitive as to the direction of the flow in relation to the other components of the ultrasound image.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/           Primary Examiner, Art Unit 3793